                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

VICKI FANNING MCLEAN, et al.,                        §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                   1:19-CV-647-RP
                                                     §
THE PEOPLE’S REPUBLIC OF CHINA,                      §
et al.,                                              §
                                                     §
                Defendants.                          §

                                                ORDER

         Plaintiff Vicki Fanning McLean (“McLean”) filed her complaint in this case on June 25,

2019. (Dkt. 1). McLean is not a prisoner and she is not proceeding in forma pauperis. The screening

provisions of 28 U.S.C. §§ 1915 and 1915A therefore do not apply. Nevertheless, district courts have

the inherent authority to screen a pleading for frivolousness and may dismiss sua sponte claims that

are “totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to

discussion” because such claims lack “the “legal plausibility necessary to invoke federal subject

matter jurisdiction.” Apple v. Glenn, 183 F.3d 477, 479–80 (6th Cir. 1999) (per curiam) (citing Hagans

v. Lavine, 415 U.S. 528, 536–37 (1974); Dilworth v. Dallas Cty. Cmty. Coll. Dist., 81 F.3d 616, 617 (5th

Cir. 1996)). This inherent power applies even with respect to complaints in which the plaintiff is not

a prisoner and has paid a filing fee. Black v. Hornsby, No. 5:14-CV-0822, 2014 WL 2535168, at *3

(W.D. La. May 15, 2014), subsequently aff’d sub nom. Black v. Hathaway, 616 F. App’x 650 (5th Cir.

2015).

         McLean’s 51-page complaint (163 pages with exhibits) is fantastical and frivolous. The list of

defendants McLean names spans four pages and includes “People’s Republic of China, Country of,

1924 to Present,” Youtube cofounder Steven Shih Chen, former U.S. Secretary of Energy Steven



                                                    1
Chu, current and former elected representatives of several states, current and former university

deans, and current U.S. presidential candidate Andrew Yang. (Compl., Dkt. 1, at 1–4).

        McLean purports to bring claims against these Defendants under 13 federal statutes. (Id. at

5). She says that it “should be assumed that all Chinese immigrants living inside the United States . . .

were provided stolen U.S. citizens’ social security numbers . . . to fund the Federal Reserve

Shareholders espionage activities in other parts of the world.” (Id. at 10). She goes on to list a

number of individuals that she believes are Chinese Americans based on a Wikipedia search, alleges

that most have “been involved in the illegal underground mind control operations,” and says all of

them must be “properly vetted” for possessing a stolen Social Security number. (Id. at 15–42). As

she has in other recently filed cases, she also alleges that:

                Due to [several Foreign Intelligence Surveillance Court] cases being
                active with active investigations specifically addressing the yearly
                massive theft of U.S. funds by the Federal Reserve Shareholders back
                till 1913 there exists a much greater threat from immigrants, legal and
                illegal living inside the United State, to rise up and revolt against the
                U.S. Citizens in the border States and Coastal States while enabling
                the mass movement of foreign troops from the Mexican border
                falsely claiming asylum and refugee status, from overseas from China
                by way of cruise ships, and from Russia by way of illegal international
                underground subways to overtake the United States and the United
                States Citizens for the Federal Reserve Shareholders planned massive
                United States genocide.

(Id. at 6). The relief McLean seeks is unclear. She emphasizes that federal courts “need to be

obedient” to a passage “from the Torah” and “move swiftly to get revenge and retribution from the

People’s Republic of China and their citizens living inside the United States or expect to be cursed

by the God of Israel once again for 70 years down to 4 generations for not swiftly getting revenge

and retribution for the real authentic U.S. citizens.” (Id. at 49).

        The Court finds that all of McLean’s claims are totally frivolous. The Court will therefore

invoke its inherent authority to dismiss this action with prejudice. As stated by the Fifth Circuit:



                                                     2
                Federal courts are proper forums for the resolution of serious and
                substantial federal claims. They are frequently the last, and sometimes
                the only, resort for those who are oppressed by the denial of the
                rights given them by the Constitution and laws of the United States.
                Fulfilling this mission and the other jurisdiction conferred by acts of
                Congress has imposed on the federal courts a work load that taxes
                their capacity. Each litigant who improperly seeks federal judicial
                relief for a petty claim forces other litigants with more serious claims
                to await a day in court. When litigants improperly invoke the aid of a
                federal court to redress what is patently a trifling claim, the district
                court should not attempt to ascertain who was right or who was
                wrong in provoking the quarrel but should dispatch the matter
                quickly.

Dilworth, 81 F.3d at 617 (quoting Raymon v. Alvord Indep. Sch. Dist., 639 F.2d 257, 257 (5th Cir. 1981)).

This reasoning is applicable in cases such as this one.

        Additionally, the Court also notes that this is McLean’s third case dismissed sua sponte as

totally frivolous. See McLean v. State of Texas Secretary of Election Division, et al., 1:18-CV-1021-RP (W.D.

Tex.); McLean v. Country of Mexico, et al., 1:18-CV-591-RP (W.D. Tex.). Courts possess the inherent

authority “to protect the efficient and orderly administration of justice,” including “the power to

levy sanctions in response to abusive litigation practices.” In re Stone, 986 F.2d 898, 902 (5th Cir.

1993). Sanctions may be appropriate when a pro se litigant has a history of submitting multiple

frivolous claims. Fed. R. Civ. P. 11; Mendoza v. Lynaugh, 989 F.2d 191, 195–97 (5th Cir. 1993). She

has been previously warned that if she continues to file meritless suits, this Court will consider the

imposition of sanctions. McLean v. Country of Mexico, et al., 1:18-CV-591-RP (W.D. Tex.), Dkt. 3. Such

sanctions may include an injunction barring her from filing any future actions in the Western

District of Texas without leave of court, monetary sanctions, or a prohibition against filing any new

lawsuits until all sanctions levied against her are paid in full. Because she received that warning after

filing this action, the Court will not issue sanctions at this time, but will reiterate its prior warning.

        Accordingly, for the reasons given above, the Court ORDERS that McLean’s complaint is

DISMISSED WITH PREJUDICE as frivolous.


                                                      3
SIGNED on July 9, 2019.



                          _____________________________________
                          ROBERT PITMAN
                          UNITED STATES DISTRICT JUDGE




                             4
